Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,3-9 and 17-19 were previously indicated as allowed, all other claims were cancelled. Stanzel et al. (US 20070181553 A1) being the closet prior art, discloses a welding-type power supply (16, Fig. 1) inherently comprising a power conversion circuit for converting incoming alternating current (ac) power to an appropriate direct current (dc) power to be routed to a welding torch (12, Fig. 1, Para. 0013) comprising a control circuitry (30, Fig. 1) and user interface (a wire-feed speed controller 38 and a voltage controller 40, Fig. 1, Para. 0017). The wire-feed speed controller (38) has an AUTO setting (44, Fig. 1) wherein the “control circuitry 30 automatically links the voltage level setting and the wire-feed speed setting, automatically adjusting the wire-feed speed setting based on the selected voltage level setting’, Para. 0019. The AUTO setting on the voltage controller allows for determining a wire-feed speed based on selected voltage level (Para. 0020). The determining voltage and wire-feed step of Stanzel et al. is not corresponding to the commanded power level. Therefore Stanzel et al. fails to teach or suggest the control circuit “determining the voltage and the wire feed speed corresponding to the commanded power level according to a specified relationship between the voltage and wire feed speed at the commanded power level; controlling the power conversion circuit to output the voltage; and controlling a wire feeder based on the wire feed speed” as required of independent claim1. There is no obvious reason to modify the control circuit of Stanzel et al. to perform the required determining and controlling steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761